                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 JOHN DOE #1; et al.,                               Case No. 3:19-cv-1743-SI

               Plaintiffs,                          OPINION AND ORDER

        v.

 DONALD TRUMP, et al.,

               Defendants.

Stephen Manning, Nadia Dahab, INNOVATION LAW LAB, 333 SW Fifth Avenue #200, Portland,
OR 97204; Karen C. Tumlin and Esther H. Sung, JUSTICE ACTION CENTER, PO Box 27280, Los
Angeles, CA 90027; Scott D. Stein and Naomi Igra, SIDLEY AUSTIN LLP, One South Dearborn
Street, Chicago IL 60603. Of Attorneys for Plaintiffs.

Joseph H. Hunt, Assistant Attorney General, Billy J. Williams, United States Attorney for the
District of Oregon, August E. Flentje, Special Counsel, William C. Peachey, Director, Office of
Immigration Litigation, Brian C. Ward, Senior Litigation Counsel, Courtney E. Moran, Trial
Attorney, U.S. DEPARTMENT OF JUSTICE, PO Box 868, Ben Franklin Station, Washington D.C.,
20044. Of Attorneys for Defendants.

Michael H. Simon, District Judge.

       On October 4, 2019, the President of the United States issued Proclamation No. 9945,

titled “Presidential Proclamation on the Suspension of Entry of Immigrants Who Will

Financially Burden the United States Healthcare System” (the “Proclamation”). President

Donald J. Trump directed that the Proclamation become effective at 12:01 a.m. eastern daylight




PAGE 1 – OPINION AND ORDER
time on November 3, 2019. On November 2, 2019, the Court entered a Temporary Restraining

Order, temporarily restraining and enjoining Defendants from taking any action to implement or

enforce the Proclamation, and setting a preliminary injunction hearing for November 22, 2019.

       Before the Court is Plaintiffs’ motion to compel the administrative record. Plaintiffs

argue that Defendants U.S. Department of Homeland Security, U.S. Department of Health and

Human Services, and U.S. Department of State (“State Department”) (collectively, “Agency

Defendants”) have engaged in final agency actions to implement the Proclamation, such actions

are reviewable under the Administrative Procedure Act (“APA”), and the APA and Supreme

Court precedent require the full administrative record for the Court to engage in such a review.

Defendants respond that the Proclamation is self-executing and does not require agency action,

the agencies have not engaged in any final, reviewable, agency action related to the

Proclamation, and it is premature to require an administrative record before an answer is filed.

For the following reasons, Plaintiffs’ motion is granted in part.

A. Standards

       Under the APA, a court must “hold unlawful and set aside agency action . . . found to

be—arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law” or

“without observance of procedure required by law.” 5 U.S.C. § 706(2). The APA applies to

“agency” action. Because the President is not an agency, a court does not have authority under

§ 706 to review Presidential actions such as the Proclamation. E. Bay Sanctuary Covenant v.

Trump, 932 F.3d 742, 770 (9th Cir. 2018). A court may, however, review under the APA agency

actions that implement or incorporate a Presidential proclamation. Id. As the Ninth Circuit

explained:

               However, we may review the substantive validity of the Rule
               together with the Proclamation. Our power to review “agency
               action” under § 706 “includes the whole or part of an agency rule,


PAGE 2 – OPINION AND ORDER
                 order, license, sanction, relief, or the equivalent . . . thereof.” 5
                 U.S.C. § 551(13). The Organizations have challenged the Rule as it
                 incorporates the President’s Proclamation. The Rule does not itself
                 provide the criteria for determining when aliens who have entered
                 the United States from Mexico will be deemed ineligible for
                 asylum because it is contingent on something else—the issuance of
                 a presidential proclamation. By itself, the Rule does not affect the
                 eligibility of any alien who wishes to apply for asylum. But the
                 Rule and the Proclamation together create an operative rule of
                 decision for asylum eligibility. It is the substantive rule of decision,
                 not the Rule itself, that the Organizations have challenged under
                 the APA, and insofar as DOJ and DHS have incorporated the
                 Proclamation by reference into the Rule, we may consider the
                 validity of the agency’s proposed action, including its “rule . . . or
                 the equivalent.” Id.; see also Chamber of Commerce of the U.S. v.
                 Reich, 74 F.3d 1322, 1326 (D.C. Cir. 1996) (explaining that
                 agency regulations that implement an executive order are
                 reviewable under the APA). This is consistent with the principle
                 that a “‘final’ agency action” reviewable under the APA is one that
                 “determines ‘rights or obligations from which legal consequences
                 will flow’ and marks the ‘consummation’ of the agency’s
                 decisionmaking process.” Hyatt v. Office of Mgmt. & Budget, 908
                 F.3d 1165, 1172 (9th Cir. 2018) (internal alterations omitted)
                 (quoting Bennett v. Spear, 520 U.S. 154, 177-78 (1997)).

Id. at 770-71.

B. Whether the Proclamation Was to be Implemented Without Agency Action

       Defendants argue that the Proclamation is self-executing and requires no agency action.

Defendants assert that it would have been implemented on November 3, 2019, absent the Court’s

Temporary Restraining Order, without agency action.

       The Proclamation permits the Secretary of State to establish standards and procedures

governing consular determinations on whether a visa applicant has satisfied the requirements of

the Proclamation, but does not require the Secretary to do so. Defendants assert that when the

President suspends entry of certain aliens under 8 U.S.C. §§ 1182(f) and 1185(a)(1) in such a

manner, the suspension restrictions go into effect on the date set in the Proclamation and no

action is needed by the State Department to effectuate the restrictions. Consular officers would



PAGE 3 – OPINION AND ORDER
ask questions of visa applicants the same as with any other statutory visa eligibility requirement,

collecting information required to determine whether the applicant fits the class of persons

identified by the President as subject to an entry suspension.

        The Proclamation includes the following restriction:

                (a) The entry into the United States as immigrants of aliens who
                will financially burden the United States healthcare system is
                hereby suspended and limited subject to section 2 of this
                proclamation. An alien will financially burden the United States
                healthcare system unless the alien will be covered by approved
                health insurance, as defined in subsection (b) of this section, within
                30 days of the alien’s entry into the United States, or unless the
                alien possesses the financial resources to pay for reasonably
                foreseeable medical costs.

ECF 45-1 at 3. The Proclamation exempts from the Section 1(a) restriction, among others, “any

alien seeking to enter the United States pursuant to an IR-5 visa, provided that the alien or the

alien’s sponsor demonstrates to the satisfaction of the consular officer that the alien’s healthcare

will not impose a substantial burden on the United States healthcare system” and “any alien

whose entry would further important United States law enforcement objectives, as determined by

the Secretary of State or his designee based on a recommendation of the Attorney General or his

designee.” Id. at 5.

        The Proclamation does not define “reasonably foreseeable medical costs.” It does not

provide guidance for what constitutes “financial resources” sufficient to pay for those reasonably

foreseeable medical costs (e.g., cash, real property, personal property, access to family resources,

employment sufficient to make payments, ability to obtain a loan), how resources would be

calculated, whether living expenses would be calculated and then resources available in addition

to living expenses would be calculated to determine if resources would be available for

healthcare costs, and so forth. The Proclamation does not explain if the “substantial burden on

the United States healthcare system” showing required for the exception for IR-5 visa applicants


PAGE 4 – OPINION AND ORDER
is the same or different from the definition of “financially burden the United States Healthcare

system” as set out in Section 1(a).1 The Proclamation also does not explain what it means to

provide “further important United States law enforcement objectives” to be eligible for that

exception.

       There are numerous vague and undefined terms and requirements in the Proclamation.

Defendants do not explain how consular officers could have implemented the Proclamation

without agency action providing instruction on the meaning of the vague terms contained in the

Proclamation. Additionally, the “Notice of Information Collection Under OMB Emergency

Review: Immigrant Health Insurance Coverage” (the “Emergency Notice”), published in the

Federal Register on October 30, 2019, further describes the “methodology” that the State

Department intends to use to implement the Proclamation. This includes having consular officers

“verbally ask immigrant visa applicants” if they will be covered by health insurance within 30

days of entry into the United States and details regarding that insurance. ECF 45-26 at 2. It also

provides the State Department’s definition of “reasonably foreseeable medical expenses” as

“those expenses related to existing medical conditions, relating to health issues existing at the

time of visa adjudication.” Id. at 3. This shows that the State Department had taken action to

create a methodology and define reasonably foreseeable medical expenses, which was undefined

in the Proclamation.

       Defendants additionally note that the State Department had issued a cable to consular

officers to be prepared for amendments to the Foreign Affairs Manual “providing guidance on




       1
         If it is the same, the exception would be illusory. If it is different, there is no guidance
as to what “substantial burden” means in this context.



PAGE 5 – OPINION AND ORDER
implementing the Proclamation.”2 Sending the cable and preparing amendments to the Foreign

Affairs Manual are actions taken by the State Department to implement the Proclamation.

       Defendants generally argue that proclamations under § 1182(f) are self-executing without

agency action and that Plaintiffs provide no case in which an administrative record was lodged.

In their reply, Plaintiffs assert that a previous Presidential Proclamation under § 1182(f),

Proclamation No. 9645, the “travel ban” or “Muslim ban,” which on its face would appear to

more easily be implemented by consular officers without specific agency action (applicants from

certain countries were subject to certain restrictions), required significant agency action to

implement. See Emami v. Nielsen, 365 F. Supp. 3d 1009, 1020 (N.D. Cal. 2019) (“The State

Department created rules and procedures for the waiver program, as detailed in plaintiffs’

exhibits, and recognized the materials it promulgated as such. See, e.g., Dkt. No. 68 at 9:5-7

(State Department’s online postings were its “outward facing guidance” for waivers).”).

Plaintiffs note that when the waiver process under Proclamation No. 9645 was challenged, the

administrative record of the agency’s actions to implement the travel ban was lodged. See

Emami, Case No. 3:18-cv-01587 (N.D. Cal) and Pars v. Pompeo, Case No. 3:18-cv-07818-JD

(N.D. Cal.). The administrative record included State Department cables and amendments to the

Foreign Affairs Manual, among other things, which provided definitions of eligibility criteria and

other instructions and guidance for consular officers to implement Proclamation No. 9645. These

are the same types of agency actions that Defendants note that the State Department has taken to

implement the Proclamation.




       2
         Defendants note that this cable will be an exhibit to their response to Plaintiffs’ motion
for Preliminary Injunction, and thus Plaintiffs will have a copy.



PAGE 6 – OPINION AND ORDER
        For purposes of resolving the pending motion, the Court is not persuaded by Defendants’

argument that the Proclamation was to be implemented without agency action. The State

Department engaged in agency action to implement the Proclamation, including providing

methodology and definitions that the Proclamation did not contain.

C. Whether the Agency Defendants Engaged in Final Agency Action

        Plaintiffs assert generally that the Agency Defendants engaged in final agency action.

Plaintiffs, however, only discuss the agency action of the State Department. There is no evidence

before the Court of agency action by the Department of Homeland Security or the Department of

Health and Human Services. Plaintiffs state generally that the State Department’s actions

“demonstrate that the Defendant agencies and government officials had made decisions on how

to implement the Proclamation and had set those decisions in motion.” Plaintiffs appear to argue

that if the State Department has engaged in conduct showing that it has made final

implementation decisions, then the other agencies must similarly have made final

implementation decisions. This is not persuasive, and Plaintiffs’ motion is denied with respect to

the Department of Homeland Security and the Department of Health and Human Services.

        With regard to the State Department, to resolve Plaintiffs’ APA claim the Court must

determine whether that agency has engaged in final agency action. “To determine when an

agency action is final, [courts] have looked to, among other things, whether its impact is

sufficiently direct and immediate and has a direct effect on day-to-day business.” Franklin v.

Massachusetts, 505 U.S. 788, 796-97 (1992) (quotation marks and alteration omitted) (alteration

added). “The core question is whether the agency has completed its decisionmaking process, and

whether the result of that process is one that will directly affect the parties.” Id.; see also U.S.

Army Corps of Engineers v. Hawkes Co., 136 S. Ct. 1807, 1813 (2016) (noting “two conditions

that generally must be satisfied for agency action to be ‘final’ under the APA. First, the action


PAGE 7 – OPINION AND ORDER
must mark the consummation of the agency’s decisionmaking process—it must not be of a

merely tentative or interlocutory nature. And second, the action must be one by which rights or

obligations have been determined, or from which legal consequences will flow.” (quotation

marks omitted)). Courts “have long taken” a “pragmatic approach” to finality. Hawkes, 136 S.

Ct. at 1815. In so doing, courts can look to the “practical effects” of agency action, and “agency

action can be final even if its legal or practical effects are contingent on a future event.” Gill v.

United States Dep’t of Justice, 913 F.3d 1179, 1185 (9th Cir. 2019).

          The Court rejects Defendants’ argument that there could not be final agency action

because the Proclamation left to the discretion of the Secretary of State whether to set additional

guidelines. Regardless of whether the State Department was required to engage in any conduct

to implement the Proclamation, it is the conduct in which the State Department actually engaged

that is potentially subject to the APA. Agencies are routinely given discretion to engage in

conduct, but if they choose to engage in conduct covered by the APA, that conduct is subject to

review.

          At this stage of the litigation, it appears that the State Department’s decisionmaking with

respect to implementing the Proclamation is direct and immediate and has a direct effect on day-

to-day business. These effects are demonstrated by the cable sent to consular officers, the

amendments to the Foreign Affairs Manual that were going to be implemented absent this

Court’s temporary injunction, the notice published in the Federal Register, and the email sent to

immigration attorneys instructing them about the new requirements and effect on their clients.

The State Department’s decision with respect to what constitutes “reasonably foreseeable

medical expenses,” what would be a “substantial burden” for the IR-5 visa applicants, what it

would mean to “further important United States law enforcement objectives,” and the like will




PAGE 8 – OPINION AND ORDER
directly affect the parties and their rights and legal consequences will flow from these decisions.

These decisions affect visa applicants’ ability to either obtain a visa under the Proclamation or be

subject to an exemption from the Proclamation.

        Defendants, and specifically the State Department, have repeatedly represented that they

were prepared to implement the Proclamation on November 3, 2019. This supports the

conclusion that the State Department’s decisionmaking was final before that date. In this

litigation, however, Defendants contend that the State Department has not engaged in any final

agency action. The Court is unable to determine whether, for example, the amendments to the

Foreign Affairs Manual were fully drafted or only partially drafted. Defendants note that the

“final issuance” of the revised Foreign Affairs Manual was “halted” because of the temporary

injunction, but that does not answer the question of whether the amendments had already been

finalized. Without production of the administrative record, it will be difficult conclusively to

determine whether the agency action was final. See, e.g., Friends of the River v. U.S. Army Corps

of Engineers, 870 F. Supp. 2d 966, 976-77 (E.D. Cal. 2012) (“Determining whether the ETL,

PGL, and White Paper are final agency actions in the instant case requires a review of the full

administrative record because, as discussed supra, ‘the question of jurisdiction is dependent on

the resolution of factual issues going to the merits’ of [the] action.’ Safe Air for Everyone v.

Meyer, 373 F.3d 1035, 1040 (9th Cir. 2004). Therefore, because the Court requires the entire

administrative record, it cannot, at this juncture, determine whether there has been final agency

action.” (alteration in original)). Thus, production of the administrative record is appropriate in

this case.

D. Whether it is Premature to Order Production of the Administrative Record

        Defendants argue that the administrative record should not be ordered until after

Defendants have filed their answer. The Supreme Court, however, has noted that the


PAGE 9 – OPINION AND ORDER
administrative record may be necessary in the context of a preliminary injunction. Citizens to

Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 419-20 (1971). As explained by the D.C.

Circuit Court of Appeals:

               As Overton Park tells us, judicial review nevertheless must
               proceed, but not by trial de novo. The review must “be based on
               the full administrative record that was before the [FDA] at the time
               [it] made its decision.” 401 U.S. at 420. Overton Park arose on a
               motion for a preliminary injunction (to halt construction of a
               highway); this case too comes to us upon the denial of a
               preliminary injunction. Here, as in Overton Park, the
               administrative record was never filed, despite APA § 706’s
               direction that judicial review shall be performed by “review[ing]
               the whole record or those parts of it cited by a party. . . .” 5 U.S.C.
               § 706; see Overton Park, 401 U.S. at 419. Rather than calling for
               the administrative record, the district court appears to have relied
               on the parties’ written or oral representations to discern the basis
               on which the FDA acted. Surely that was not sufficient. For all we
               know, the attorneys were merely speculating. In any event, the
               Supreme Court in Overton Park held that even sworn affidavits
               filed during the litigation would not suffice to explain the action of
               the Secretary of Transportation. Id. at 419.

                As in Overton Park, we leave to the district court the
               determination of how best to proceed on remand in light of what
               the administrative record reveals. We hold only that the court,
               before assessing American Bioscience’s probability of success on
               the merits, should have required the FDA to file the administrative
               record and should have determined the grounds on which the FDA
               granted Baker Norton’s application.

Am. Bioscience, Inc. v. Thompson, 243 F.3d 579, 582 (D.C. Cir. 2001) (alterations in original)

(citations omitted).

       Plaintiffs request that the administrative record be produced before Plaintiffs’ deadline to

file their reply, November 19, 2019. The preliminary injunction hearing is November 22, 2019.

The Court recognizes the difficulties in preparing the full administrative record in the time

requested. The Court also notes that a primary argument raised by Plaintiffs is the direct

challenge to the Proclamation, which does not involve the requested administrative record.



PAGE 10 – OPINION AND ORDER
Further, some of the challenges to the Agency Defendants’ implementation of the Proclamation

also do not rely on the requested administrative record. What is most important at this stage of

the litigation is the jurisdictional portion of the record, relating to possible final agency action,

and the State Department’s creation of its “methodology” and definitions such as “reasonably

foreseeable conduct,” which relate to Plaintiffs’ allegations of arbitrary and capricious conduct.

        Defendants shall produce, before noon November 20, 2019, documents from the State

Department’s administrative record relating to the amendments to the Foreign Affairs Manual

and the State Department’s “methodology” and other definitions implementing the Proclamation.

If Plaintiffs believe that additional documents from the administrative record are necessary at

this stage of the litigation, Plaintiffs may contact the Courtroom Deputy with their request. If

Defendants cannot feasibly produce all of the documents as ordered, Defendants may contact the

Court and provide an explanation. Plaintiffs may file a supplemental brief of no more than 10

pages addressing new arguments raised by the produced documents, if any, on or before 3:00

p.m. on November 21, 2019. The parties shall confer on a date for the lodging of the full

administrative record.

        IT IS SO ORDERED.

        DATED this 15th day of November, 2019.

                                                        /s/ Michael H. Simon
                                                        Michael H. Simon
                                                        United States District Judge




PAGE 11 – OPINION AND ORDER
